The following summarizes the relevant incentive periods, performance targets,
and formulas established by the Compensation Committee under the 2006 Senior
Executive Plan.

(1)

Semi-Annual Incentive Periods. There shall be two six-month incentive periods
(the “Semi-Annual Incentive Periods”) commencing on January 1st and July 1st,
respectively. The bonus for each semi-annual period is based on 25% of the
annual base salary as defined below.


(2)

Quarterly Incentive Periods. In addition, there shall be four quarterly
incentive periods (the “Quarterly Incentive Periods”) commencing on the first
day of each of the Company’s fiscal quarters. The bonus for each quarterly
period is based on 12.5% of the annual base salary as defined below.


(3)

The Semi Annual Incentive Periods and the Quarterly Incentive Periods are
collectively referred to as the “Incentive Periods,” and individually as an
“Incentive Period.”


Incentive Targets

(1)

Critical Success Factors. Operating profit and revenue shall be the performance
targets used to determine whether an Incentive Award shall be paid for an
Incentive Period and the amount of any such Incentive Awards to be paid to a
Participant under the Plan.


(2)

Establishment of Incentive Targets. The Compensation Committee shall approve
minimum level, budget level and stretch level operating profit target (the “OP
Targets”) and a minimum level, budget level and stretch level revenue target
(the “Rev Targets”) for each Incentive Period for each Executive. The targets
are referred to as the “Targets.”


Incentive Award Thresholds

(1)

Operating Profit Threshold. In the event that the Company’s actual operating
profit is less than the minimum OP Target for the applicable Incentive Period,
no Incentive Award shall be paid to any Executive for such Incentive Period;
provided, however, if an Executive has a country and/or a regional OP Target,
the portion of the Incentive Award based on such Targets may still be paid to
the Executive if actual operating profit for such country and/or region is equal
to or greater than the minimum OP Target for such country and /or region.


(2)

Other Thresholds. If actual performance is less than the minimum Target of
another specified Target for an Executive in any given Incentive Period, the
portion of the Incentive Award tied to such Target shall not be paid for such
Incentive Period, but this shall not affect the payment of the portion of the
Incentive Award tied to other Targets in which performance is equal to or
greater than the minimum Target of the applicable Target except as provided in
Paragraph (1) above; provided, however, that Executives who have regional OP
Targets shall not be paid any portion of the Incentive Award based on regional
Targets if the operating profit for the region is less than the minimum OP
Target for the region.


(3)

Performance Rating Threshold. An executive must also be performing at a “bonus
eligible” performance level as determined in accordance with the Company’s most
recent performance evaluations.


Incentive Awards

(1)  

Incentive Awards. In the event the relevant operating profit threshold has been
satisfied, the total Incentive Award for an Executive for any Incentive Period
shall be determined by multiplying the applicable portion of Participant’s base
salary (as defined below) by the sum of all of the Adjusted Bonus Percentages
applicable for such Incentive Period with respect to the Targets where the
required performance thresholds have been met. Base salary shall be the base
salary that is in effect on the date the final Incentive Award is calculated and
shall include foreign service premiums, but shall not include cost of living
allowances or any other premiums.


(2)  

Bonus Percentages. The Committee has established a target bonus percentage (the
“Bonus Percentage”) for each Participant representing a percentage of base
salary. Seventy percent of such Bonus Percentage will be allocated to Rev
Targets and 30% shall be allocated to OP Targets. For division heads and
regional vice presidents, the revenue portion may be divided between overall
Company revenue performance and region or division revenue performance as
approved by the Compensation Committee. Assigned Bonus Percentages shall be
adjusted (the “Adjusted Bonus Percentages”) as set forth in Paragraphs (3)(a)
and (3)(b) below for each Incentive Period based on actual performance in such
Incentive Period.


(3)  

Adjusted Bonus Percentages. The formulas described in parts (a) and (b) below
are used to adjust the Bonus Percentage for revenue and operating profit (30% of
total bonus).


a.  

In the event that actual performance equals or exceeds the minimum level Target,
but is less than the budget level Target, the Bonus Percentage for such
Incentive Period and such Target shall be adjusted in accordance with the
following formula:


          Adjusted Bonus Percentage = Bonus Percentage * [.50+ (.50* ((Actual
Performance - Minimum Level Target)/(Budget Level Target - Minimum Level
Target))]


    The formula results in a 50% negative adjustment to the applicable Bonus
Percentage at the minimum level Target, with the adjusted bonus percentage
increasing linearly to equal the applicable Bonus Percentage at the budget level
Target.


b.  

In the event that actual performance equals or is greater than the budget level
Target, the Bonus Percentage for such Incentive Period and such Target shall be
adjusted in accordance with the following formula:


          Adjusted Bonus Percentage = Bonus Percentage * [1+ ((Actual
Performance - Budget Level Target)/(Stretch Level Target - Budget Level
Target))]


    The formula results in a linear adjustment to the applicable Bonus
Percentage with the Adjusted Bonus Percentage being equal to 200% of the
applicable Bonus Percentage at the stretch level Target.


c.  

In the event that actual performance exceeds the stretch level Target, the Bonus
Percentage for such Incentive Period and such Target shall be adjusted in
accordance with the following formula:


        Adjusted Bonus Percentage = Bonus Percentage * [1+ ((Actual
Performance)/(Stretch Level Target))]


  (4)   Incentive Awards will be capped according to the following schedule:


  a.   For markets which budget a loss and achieve a loss – 100%


  b.   For markets which budget a loss and achieve positive results – 150%


  c.   For markets which budget operating income less than 5% of revenue – 150%


  d.   There is no cap for markets which budget operating income exceeding 5% of
total revenue.
